DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (U.S. 2008/0218670) in view of Tsai (U.S. 2014/0354933).

Regarding claim 1, Kumai discloses a display device (300, Fig. 12; page 12, para [0152]), comprising:
	a first substrate (10, Fig. 12; page 4, para [0063]);
	a plurality of thin-film transistors (130, Fig. 12; page 12, para [0152]) disposed on the first substrate (10, Fig. 12);
	a second substrate (20, Fig. 12; page 4, para [0063]) disposed opposite to the first substrate (10, Fig. 12); and
	a liquid crystal layer (50, Fig. 12; page 4, para [0063]) disposed between the first substrate (10, Fig. 12) and the second substrate (20, Fig. 12);
	wherein the first substrate (10, Fig. 12) has a first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12), the second substrate (20, Fig. 12) has a second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12), and the first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12) is greater than the second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12).



Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective plastic main body substrate (Kumai: 10A and 20A, Fig. 12) of the first substrate (Kumai: 10, Fig. 12) and the second substrate (Kumai: 20, Fig. 12) to be formed from a polymer substrate material (Tsai: page 2, para [0029]) in order to obtain the benefits of providing first and second polymer substrates (Kuma: 10 and 20, Fig. 12; Tsai: page 2, para [0029]) that are durable and light as evidenced by Kumai (page 9, para [0111]) and Tsai (page 2, para [0029]).

Regarding claim 4, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Kumai: 10, Fig. 12) comprises a plurality of protrusion elements (Kumai: 29a, Fig. 12; page 5, para [0078]), and the plurality of protrusion elements (Kumai: 29a, Fig. 12) are disposed under a top surface (Kumai: 29b, Fig. 12; page 5, para [0078]) of the first polymer substrate (Kuma: 10, Fig. 12).



Regarding claim 6, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein a thickness of the metal pattern layer (Kumai: such as horizontal thickness of 19t, Fig. 12) is greater than a height of the one of the plurality of protrusion portions (Kumai: height of protrusion portion 11, Fig. 12).

Regarding claim 7, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses an inorganic layer (Kumai: 12a, Fig. 12; page 9, para [0121]; page 5, para [0076]) comprising a protrusion portion (Kumai: protrusion portion of 12a, Fig. 12), a width of the protrusion portion (Kumai: such horizontal width of peak of protrusion portion of 12a, Fig. 12) is less than a width of one of the plurality of protrusion elements (Kumai: such as horizontal width of bottom surface of 29a, Fig. 12).



Regarding claim 10, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the display device (Kumai: 300, Fig. 12) has a neutral plane (Kumai: such as upper horizontal plane of 12a, Fig. 12), and a distance between the neutral plane and the first polymer substrate (Kumai: distance between upper horizontal plane of 12a and upper horizontal plane of 10A, Fig. 12) is less than a distance between the neutral plane and the second polymer substrate (Kumai: distance between upper horizontal plane of 12a and bottom horizontal plane of 20, Fig. 12).

Regarding claim 11, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the display device (Kumai: 300, Fig. 12) has a neutral plane (Kumai: such as upper horizontal plane of 12a, Fig. 12) located in the first polymer substrate (Kumai: 10, Fig. 12).

Regarding claim 13, Kumai discloses a display device (300, Fig. 12; page 12, para [0152]), comprising:

	a neutral plane (such as upper horizontal plane of 12a, Fig. 12) located in the component substrate (10, Fig. 12).

Kumai does not expressly disclose that the plastic substrate (10A, Fig. 12) is a polymer substrate.  However, Tsai discloses a display device (100, Fig. 1A; page 2, para [0029]) comprising first and second substrates (110 and 130, Fig. 1A; page 2, para [0029]) that can be formed to be polymer substrates (page 2, para [0029]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the plastic substrate (Kumai: 10A, Fig. 12) of Kumai to be formed from a polymer substrate material (Tsai: page 2, para [0029]) in order to obtain the benefits of providing a polymer substrate (Kuma: 10A, Fig. 12; Tsai: page 2, para [0029]) that is durable and light as evidenced by Kumai (page 9, para [0111]) and Tsai (page 2, para [0029]).

Regarding claim 14, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the component layer (Kumai: 130, Fig. 12) comprises a plurality of thin-film transistors (Kumai: 130, Fig. 12; page 12, para [0152]).


Allowable Subject Matter
Claims 2-3 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 are objected to as being dependent on claim 16.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claims 2-3, 8, 12, and 15-16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (CN 103107131), Iwamoto (CN 103185988), Maeda (JP 2004361825), Lu (CN 110456545), Wang (CN 105974637), and Hayashi (JP 2007121740) disclose a display device comprising a protrusion element but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871